

116 HRES 1116 IH: Providing for consideration of the bill (H.R. 7664) to permit the Administrator of the Small Business Administration to deem certain nonprofit organizations serving developmentally disabled individuals as eligible to participate in the paycheck protection program, and for other purposes.
U.S. House of Representatives
2020-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1116IN THE HOUSE OF REPRESENTATIVESSeptember 16, 2020Ms. Herrera Beutler submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONProviding for consideration of the bill (H.R. 7664) to permit the Administrator of the Small Business Administration to deem certain nonprofit organizations serving developmentally disabled individuals as eligible to participate in the paycheck protection program, and for other purposes.That immediately upon adoption of this resolution, the House shall proceed to the consideration in the House of the bill (H.R. 7664) to permit the Administrator of the Small Business Administration to deem certain nonprofit organizations serving developmentally disabled individuals as eligible to participate in the paycheck protection program, and for other purposes. All points of order against consideration of the bill are waived. An amendment in the nature of a substitute consisting of the text of H.R. 8265, as introduced, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Small Business; and (2) one motion to recommit with or without instructions.2.Clause 1(c) of rule XIX shall not apply to the consideration of H.R. 7664.